NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       MAY 2 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 XINQING SUN,                                      No. 14-71552

              Petitioner,                          Agency No. A087-850-661

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Xinqing Sun, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards created by the REAL ID Act. Ren v. Holder, 648

F.3d 1079, 1083-84 (9th Cir. 2011). We deny the petition for review.

      The BIA affirmed the IJ’s alternative determination that Sun failed to meet

his burden of proof because, despite having notice and an opportunity to respond to

the IJ’s request for corroborative evidence, Sun did not provide the requested

evidence or a persuasive explanation for his failure to do so. The record does not

compel reversal of the BIA’s conclusion. See id. at 1094. Thus, we deny the

petition for review as to Sun’s asylum and withholding of removal claims. See id.

      Further, substantial evidence supports the denial of Sun’s CAT claim

because he did not establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to China. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                  14-71552